United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Joshua Tree, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1840
Issued: December 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through counsel, timely appealed from a July 27, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 810 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition causally related to the accepted June 13, 2016 employment incident.
FACTUAL HISTORY
On June 13, 2016 appellant, then a 59 year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on that date she injured her left shoulder when she pushed a postal container
while in the performance of duty. She explained that it kept getting caught on the left and right
side where workers had blocked one half of the door. Appellant did not initially stop work. The
employing establishment responded, “no” with regard to whether their knowledge of the facts of
this injury agreed with the statements of the employee and/or witness. The employing
establishment responded that appellant complained of shoulder pain in the past. Additionally, it
was noted that “a reenactment of the incident does not make sense as to how the left shoulder
would have been injured.”
Appellant provided a separate statement dated June 14, 2016 in which she noted that she
was not currently seeking medical attention for the incident of June 13, 2016, when she injured
her left shoulder.
OWCP received a report of accident/incident from EHS. The report noted that appellant
indicated that she “was trying to push a wire lobster cage outside back door, it kept getting caught
on the left and right side where workers had blocked one half of door.”
A June 20, 2016 left shoulder x-ray read by Dr. Michael Allen, a Board-certified internist,
was normal. Dr. Allen noted that appellant was pushing a huge basket when she bumped into the
door and hurt her left shoulder. He advised that it was work related and noted that she had blunt
trauma and contusions or hematomas on the left shoulder.
In a report, initially received on June 29, 2016, Dr. Robert Evans, an internist, noted that
appellant indicated that she was trying to push a postal container through an outer doorway that
was blocked on one side. He indicated that her subjective complaints included pain in the left
shoulder. Dr. Evans diagnosed left shoulder sprain. OWCP received an undated duty status report
(Form CA-17) from Dr. Evans, who advised no regular work. In a June 20, 2016 duty status report,
Dr. Evans noted her history of injury and noted she had pain on the left shoulder. In June 27, 2016
reports, he advised that appellant still had pain from the left shoulder. Dr. Evans completed a duty
status report including work restrictions. In a July 4, 2016 progress report, he noted that
appellant’s shoulder felt better from pain and diagnosed shoulder strain. Dr. Evans advised
continuing modified work with limited use of the left arm. He continued to treat appellant and
provided reports on July 11, 15, 18, and August 1, 9, 2016. In July 11 and August 15, 2016
disability certificates, Dr. Evans advised returning to work with restrictions.
OWCP also received a series of physical therapy reports from August 2016. In an
August 2, 2016 physical therapy report, the physical therapist noted that appellant presented with
a left shoulder strain following an incident at work on June 13, 2016. He noted that the x-ray was
unremarkable. The physical therapist related that appellant claimed that the same incident had

2

occurred in December 2015, but that she did not file an incident report at work. He noted that
appellant explained that her son, an orthopedic surgeon, explained that she “probably tore
something and needs surgery.” In an August 31, 2016 discharge report, the therapist diagnosed
strain of other muscles, fascia, and tendons at the shoulder and upper arm level, unspecified arm
and pain in the left shoulder. He advised that appellant was discharged as she had completed
treatment.
By development letter dated September 23, 2016, OWCP advised appellant of the
deficiencies in the evidence received. It requested that she complete a questionnaire and respond
to factual questions regarding the prior injury in December 2015 and her son’s suggestion of
surgery. OWCP also requested a narrative medical report from appellant’s physician, which
should include: dates of examination and treatment; history and date of injury given by appellant
to the physician; description of findings; results of x-rays and tests; a diagnosis and clinical course
of treatment followed; and the physician’s opinion supported by a medical explanation as to how
the reported work incident caused or aggravated a medical condition. OWCP afforded her 30 days
to provide the requested evidence.
OWCP received new evidence as well as copies of previously submitted reports.
In a September 13, 2016 duty status report, Dr. Evans repeated his description of how the
incident occurred and diagnosed left shoulder strain. He noted that appellant was advised to
resume modified work on September 13, 2016.
A September 21, 2016 magnetic resonance imaging (MRI) scan of the left shoulder read
by Dr. John F. Feller, a diagnostic radiologist, revealed no evidence of full-thickness rotator cuff
tear. Other findings included, but were not limited to a history of clinical syndrome of
impingement including mild osteoarthritis involving the acromioclavicular joint; mild subacromial
bursitis; and severe tendinosis throughout the supraspinatus tendon extending as moderate
tendinosis along the articular surface of the infraspinatus tendon. Dr. Feller noted that the
supraspinatus and the infraspinatus tendon pathology in part or in whole may be traumatic in
etiology.
In an October 16, 2016 response to the questionnaire, appellant explained that her prior
injury occurred on approximately December 20, 2015. She explained that the injury occurred
when she was distributing packages to carrier routes. Appellant noted that she scanned the
packages with her right hand while throwing them with her left. She explained that she threw one
to route two’s hamper and felt a sharp pain in her left shoulder. Appellant assumed that she had
strained a muscle and kept working. She noted that she did not receive medical treatment, but she
did tell the postmaster about the incident when she arrived. Appellant also informed her son, an
orthopedic surgeon, of this incident. She responded that, with regard to her son advising her that
she needed surgery, he was in town on December 19, 2015 for the holidays and he examined her
shoulder. Appellant advised that he recommended a left shoulder MRI scan as it was possible that
she may have a rotator cuff tear and could possibly need surgery.
In an October 14, 2016 report, Dr. Evans noted that appellant was seen in his office for
multiple visits from June 20 to September 13, 2016. He confirmed the history of injury and
provided findings which included that appellant was tender and had pain when her arm was

3

elevated above 90 degrees. Dr. Evans found her ligaments were intact. He reviewed the MRI scan
findings from September 21, 2016 and concluded that appellant had shoulder pain, which was a
result of the injury at the workplace.
By decision dated October 27, 2016, OWCP denied appellant’s claim. It found that the
evidence of record was insufficient to establish that the claimed medical condition was causally
related to the accepted work event(s).
Following its decision OWCP received copies of prior reports.
On April 28 and May 1, 2017 appellant requested reconsideration. She noted that she was
providing two letters one from Dr. Evans and one from her son. Appellant explained that
Dr. Evans had been treating her since the injury of June 13, 2016. She indicated that she believed
that her claim was unfairly denied because both injuries to her shoulder happened at work.
Appellant denied any prior shoulder problems. She also explained why she never filed for the first
injury. Appellant noted that, when she injured her left shoulder on June 13, 2016, it was more
painful, so she filed a claim.
In an undated report, Dr. Randall Roy, an orthopedic sports specialist, and appellant’s son,
noted that on December 19, 2015 he examined her shoulder at her home due to an injury sustained
at work earlier that week. He noted that he found weakness in her left shoulder, and recommended
that she get a left shoulder MRI scan, as he suspected a rotator cuff injury. Dr. Roy explained that,
to his knowledge, appellant had not received treatment for this problem and continued to have
pain.
In a March 30, 2017 report, Dr. Evans noted that appellant’s left shoulder pain was not
improving. He repeated the history of injury of June 13, 2016. Dr. Evans opined that this was a
work injury. He recommended an orthopedic evaluation.
By decision dated July 27, 2017, OWCP denied modification of the October 27, 2016
decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

allegedly occurred.4 The second component is whether the employment incident caused a personal
injury.5 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted June 13, 2016 employment incident.
In support of her claim, appellant submitted a series of medical reports from Dr. Evans, an
internist. Dr. Evans reported that appellant had indicated that she was trying to push a postal
container through an outer doorway that was blocked on one side by workers. He indicated that
her subjective complaints included pain in the left shoulder. Dr. Evans initially diagnosed left
shoulder sprain. He reviewed the MRI scan findings from September 21, 2016 and concluded that
appellant had shoulder pain, which was a result of the injury at the workplace. Dr. Evans opined
that he believed that her condition was the result of a work injury. He recommended an orthopedic
evaluation. The Board finds that the medical records of Dr. Evans are insufficient to establish
appellant’s claim. While he diagnosed a left shoulder sprain he failed to provide medical reasoning
as to how and why the accepted employment incident would result in such a condition. The mere
recitation of patient history does not suffice for purposes of establishing causal relationship

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

between a diagnosed condition and the employment incident.11
Without explaining
physiologically how the accepted employment incident caused or contributed to the diagnosed
conditions, the physician’s reports are of limited probative value.12 Thus, the reports of Dr. Evans
are insufficient to establish a left shoulder condition causally related to the accepted June 13, 2016
employment incident.
Appellant also submitted a medical report Dr. Allen, a Board-certified internist, who noted
the history of injury. Dr. Allen noted that she had contusions or hematomas on her left shoulder
and noted they were work related. A medical opinion should reflect a correct history and offer a
medically sound explanation by the physician of how the specific employment incident
physiologically caused or aggravated the diagnosed conditions.13 As Dr. Allen merely noted that
the condition was work related, without any explanation for his opinion, this report is insufficient
to establish appellant’s claim.
In an undated report, Dr. Roy, an orthopedic sports specialist, noted that on December 19,
2015 he had examined her shoulder at her home due to an injury sustained at work earlier that
week. He noted that he found weakness in her left shoulder, and recommended an MRI scan, as
he suspected a rotator cuff injury. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.14 This report is, therefore, insufficient to establish appellant’s claim.
Appellant also submitted MRI scan reports and numerous reports from physical therapists
who provided treatment. Diagnostic studies, such as MRI scan reports, are of limited probative
value as they do not address whether the employment incident caused any of the diagnosed
conditions.15 As to the physical therapy notes, these documents do not constitute competent
medical evidence because a physical therapist is not considered a “physician” as defined under
FECA.16 As such, this evidence is also insufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture, speculation, or
appellant’s belief of causal relationship.17 Appellant’s honest belief that the June 13, 2016

11

See J.G., Docket No. 17-1382 (issued October 18, 2017).

12

See A.B., Docket No. 16-1163 (issued September 8, 2017).

13

See J.M., Docket No. 17-1002 (issued August 22, 2017).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

See J.S., Docket No. 17-1039 (issued October 6, 2017).

16
See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by state law).
17

John D. Jackson, 55 ECAB 465 (2004); William Nimitz¸ 30 ECAB 57 (1979).

6

employment incident caused her medical conditions, however sincerely held, does not constitute
the medical evidence necessary to establish causal relationship.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted June 13, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18
See D.A., Docket No. 18-0783 (issued November 8, 2018); H.H., Docket No. 16-0897 (issued
September 21, 2016).

7

